Citation Nr: 0722718	
Decision Date: 07/25/07    Archive Date: 08/02/07

DOCKET NO.  06-04 970	)	DATE
	)
	)


THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in 
the March 8, 1979 Board decision which denied service 
connection for defective vision.

2.  Whether there was CUE in the March 23, 1989 Board 
decision which denied service connection for defective 
vision.

3.  Whether there was CUE in the June 17, 1997 Board decision 
which declined to reopen the veteran's claim of entitlement 
to service connection for a left eye injury.

4.  Whether there was clear and unmistakable error (CUE) in 
the July 15, 2004 Board decision which declined to reopen the 
veteran's claim of entitlement to service connection for 
residuals of a left eye injury, to include scars.


REPRESENTATION

Moving party represented by:  Dennis L. Peterson, Attorney at 
Law



ATTORNEY FOR THE BOARD

J. Barone, Counsel


FINDINGS OF FACT

1.  The moving party in this case served on active duty from 
June 1942 to December 1945.

2.  The moving party has failed to clearly and specifically 
set forth any alleged errors of fact or law in the March 8, 
1979, March 23, 1989, and June 17, 1997  Board decisions, 
the legal or factual basis of such allegations, and why the 
result would have been manifestly different but for the 
alleged errors.

3.  On December 6, 2005 a motion for revision of the Board's 
July 15, 2004 decision based on CUE was filed.

4.  In March 2006 the United States Court of Appeals for 
Veterans Claims (Court) vacated and remanded the Board's July 
15, 2004 decision. 


CONCLUSIONS OF LAW

1.  Because the pleading requirements for a motion for 
revision of the March 8, 1979, March 23, 1989, and June 17, 
1997 Board decisions based on clear and unmistakable error 
have not been met, the motion must be dismissed without 
prejudice to refiling.  38 C.F.R. § 20.1404(b) (2006).

2.  In the absence of a final decision, the Board has no 
jurisdiction to adjudicate the merits of the motion for 
revision of the July 15, 2004 decision based on CUE.  
38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. § 20.1400 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2005), became effective on November 9, 2000. 
Implementing regulations were created and codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2005).  The VCAA 
redefined VA's duty to assist a veteran in the development 
of a claim.  However, the United States Court of Appeals for 
Veterans Claims (Court) has held that the VCAA does not 
apply to claims of clear and unmistakable error in prior 
final Board decisions.  Livesay v. Principi, 15 Vet. App. 
165, 179 (2001) (en banc).

Board Decisions of March 8, 1979, March 23, 1989, and June 
17, 1997

In the implementing regulation, CUE is defined as a very 
specific and rare kind of error, of fact or law, that when 
called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Generally, either the correct facts, as they were 
known at the time, were not before the Board, or the 
statutory and regulatory provisions extant at the time were 
incorrectly applied.  38 C.F.R. § 20.1403(a).

A determination of CUE in a prior Board decision must be 
based on the record and the law that existed when that 
decision was made.  38 C.F.R. § 20.1403(b)(1).  To warrant 
revision of a Board decision on the grounds of CUE, there 
must have been an error in the Board's adjudication of the 
appeal which, had it not been made, would have manifestly 
changed the outcome when it was made.  If it is not 
absolutely clear that a different result would have ensued, 
the error complained of cannot be CUE.  38 C.F.R. § 
20.1403(c).

Examples of situations that are not CUE are: (1) a new 
medical diagnosis that "corrects" an earlier diagnosis 
considered in a Board decision.  (2) The Secretary's failure 
to fulfill the duty to assist.  (3) A disagreement as to how 
the facts were weighed or evaluated.  38 C.F.R. § 20.1403(d).  
CUE does not include the otherwise correct application of a 
statute or regulation where, subsequent to the Board decision 
challenged, there has been a change in the interpretation of 
the statute or regulation.  38 C.F.R. § 20.1403(e).

In other cases prior to promulgation of this regulation, the 
U. S. Court of Appeals for Veterans Claims (Court) has 
defined CUE as an administrative failure to apply the correct 
statutory and regulatory provisions to the correct and 
relevant facts.  See Oppenheimer v. Derwinski, 1 Vet. App. 
370, 372 (1991).

The Court has also held that a finding that there was such 
error "must be based on the record and the law that existed 
at the time of the prior . . . decision."  Russell v. 
Derwinski, 3 Vet. App. 310, 313-14 (1992).  Subsequently 
developed evidence may not be considered in determining 
whether error existed in the prior decision.  Porter v. 
Brown, 5 Vet. App. 233, 235-36 (1993).

The mere misinterpretation of facts does not constitute CUE.  
Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991).  
Moreover, the error must be one that would have manifestly 
changed the outcome at the time that it was made.  Kinnaman 
v. Derwinski, 4 Vet. App. 20, 26 (1993).  "It is a kind of 
error, of fact or of law, that when called to the attention 
of later reviewers, compels the conclusion, to which 
reasonable minds cannot differ, that the results would have 
been manifestly different but for the error."  Fugo v. Brown, 
6 Vet. App. 40, 43 (1993).

The "benefit of the doubt" rule of 38 U.S.C.A. 5107(b) does 
not apply to a Board decision on a motion to revise a Board 
decision due to CUE.  38 C.F.R. § 20.1411(a).

The moving party's allegations of CUE essentially revolve 
around interpretation of his service medical records.  Those 
records include two copies of an examination report dated 
June 30, 1942.  The reports are identical with the exception 
of the notation of a scar over the left eye noted on what 
appears to be the original copy.  It is unclear when this 
notation was made.  That copy also includes the completed 
section pertaining to termination of the health record, dated 
in December 1942, to include a notation of defective color 
perception, but no other noted defect.  A June 1942 medical 
history does not indicate any scars under the section noting 
defects.  Upon discharge examination in December 1945, the 
only condition noted was defective color vision.  The moving 
party's eyes were otherwise normal and his visual acuity was 
20/20.  

Through his representative, the moving party maintains that 
in its March 1979 decision, the Board was incorrect in 
determining that the veteran had no eye abnormalities in 
service or at the time of discharge.  He argues that such a 
determination is a clear misreading of the discharge physical 
examination which shows a left eyebrow scar at discharge.  
However, as  noted above, it is unclear when the notation of 
a scar over the left eye was entered onto the copy of the 
moving party's 1942 enlistment physical examination report.  
The Board finds that the moving party's argument pertaining 
to the March 1979 Board decision amounts to a dispute over 
how the evidence was weighed.  This does not amount to CUE.

The moving party has not alleged with specificity any error 
of fact or law in the Board's March 1989 or June 1997 
decisions.  Rather he states that the decisions prior to the 
Board's July 2004 decision contain clear error.  The moving 
party has otherwise failed to allege any specific error of 
fact or law in the Board's March 8, 1979, March 23, 1989, and 
June 17, 1997 decisions, the factual or legal bases for such 
allegations, and why the result would have been manifestly 
different but for the alleged errors.  Because the moving 
party's motion fails to comply with the requirements set 
forth in 38 C.F.R. § 20.1404(b) (2006), the motion is 
dismissed without prejudice.

Board Decision of July 15, 2004 

All final Board decisions are subject to revision on the 
basis of CUE except for those decisions which have been 
appealed to and decided by the Court, and decisions on issues 
which have subsequently been decided by the Court.  38 C.F.R. 
§ 20.1400 (2006).

The Court has vacated and remanded Board decision of July 15, 
2004 that was challenged on the basis of CUE in the moving 
party's motion.  Thus, there is no final decision for the 
Board to review on the basis of clear and unmistakable error.  
Accordingly, the Board does not have jurisdiction to 
adjudicate the merits of the motion and it is dismissed.


ORDER

The motion for revision of the March 8, 1979, March 23, 
1989, and June 17, 1997 Board decisions based on clear and 
unmistakable error is dismissed without prejudice to 
refiling.

The motion for revision of the July 15, 2004 decision based 
on clear and unmistakable error is dismissed.




	                       
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals


Only a final decision of the Board of Veterans' Appeals may 
be appealed to the United States Court of Appeals for 
Veterans Claims.  38 U.S.C.A. § 7252 (West  2002); Wilson v. 
Brown, 5 Vet. App. 103, 108 (1993) ("A claimant seeking to 
appeal an issue to the Court must first obtain a final BVA 
decision on that issue.")  This dismissal under 38 C.F.R. 
§ 20.1404(b) (2006) is not a final decision of the Board.  
38 C.F.R. § 20.1409(b) (2006).  This dismissal removes your 
motion from the Board's docket, but you may refile the 
motion at a later date if you wish.





